Case 3:21-cv-00809-GPC-BLM Document 15-2 Filed 05/10/21 PageID.140 Page 1 of 3




  1 J. Noah Hagey, Esq. (SBN: 262331)
        hagey@braunhagey.com
  2 Andrew Levine, Esq. (SBN: 278246)
        levine@braunhagey.com
  3 J. Tobias Rowe, Esq. (SBN: 305596)
        rowe@braunhagey.com
  4 BRAUNHAGEY & BORDEN LLP
    351 California Street, 10th Floor
  5 San Francisco, CA 94104
    Telephone: (415) 599-0210
  6 Facsimile: (415) 276-1808
  7 ATTORNEYS FOR PLAINTIFF
  8 WEDGE WATER LLC DBA WAVE SODA
  9
 10                         UNITED STATES DISTRICT COURT
 11                   SOUTHERN DISTRICT OF CALIFORNIA
 12
 13                                          Case No.: 3:21-cv-00809-GPC-BLM
    WEDGE WATER LLC DBA WAVE
 14 SODA,                                    DECLARATION OF ANDREW
 15             Plaintiff,                   LEVINE IN SUPPORT OF
                                             PLAINTIFF WEDGE WATER LLC
 16                    v.                    D/B/A WAVE SODA’S EX PARTE
                                             APPLICATION FOR EXPEDITED
 17 OCEAN SPRAY CRANBERRIES, INC.,           DISCOVERY IN SUPPORT OF
    and DOES 1 through 25, inclusive,        PRELIMINARY INJUNCTIVE
 18
                                             RELIEF
 19             Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28

         DECLARATION OF ANDREW LEVINE ISO PLAINTIFF’S EX PARTE
                APPLICATION FOR EXPEDITED DISCOVERY
Case 3:21-cv-00809-GPC-BLM Document 15-2 Filed 05/10/21 PageID.141 Page 2 of 3



  1        I, Andrew Levine, pursuant to 28 U.S.C. § 1746, declare:
  2        1.     I am licensed to practice before this Court and am counsel of record for
  3 Plaintiff Wedge Water LLC d/b/a Wave Soda (“Plaintiff” or “Wave”). If called as a
  4 witness, I could and would testify competently to the facts stated herein.
  5        2.     On May 10, 2021, at 10:30 a.m, I met and conferred with Defendant’s
  6 counsel by telephone regarding its request for expedited discovery. Following that
  7 call, I sent Defendant’s counsel an email again providing notice of this ex parte
  8 application. Attached as Exhibit 1 is a true and correct copy of my email to counsel
  9 for Ocean Spray Cranberries, Inc. (“Defendant” or “Ocean Spray”), dated May 10,
 10 2021, memorializing the parties’ phone call.
 11       3.  Attached hereto as Exhibit 2 is a true and correct copy of an email and
 12 letter from Ocean Spray’s counsel to Wave’s counsel, dated April 20, 2021.
 13         4.   Attached hereto as Exhibit 3 is a true and correct copy of a cease-and-
 14 desist letter sent from Wave’s counsel to Ocean Spray’s President, CEO and General
 15 Counsel, dated April 9, 2021.
 16        5.     Attached hereto as Exhibit 4 is a true and correct copy of an email from
 17 Wave’s counsel to Ocean Spray’s counsel, dated April 22, 2021.
 18      6.    Attached hereto as Exhibit 5 is a true and correct copy of Wave’s
 19 Motion to Transfer, filed on May 3, 2021 in the U.S. District Court for the District of
 20 Massachusetts.
 21        7.     Attached hereto as Exhibit 6 is a true and correct copy of copy of an
 22 email thread between Wave’s counsel and Ocean Spray’s counsel, dated May 3,
 23 2021.
 24        8.     Attached hereto as Exhibit 7 is a true and correct copy of the of the
 25 certificate of registration for U.S. Reg. No. 4641901.
 26
 27
 28
                                    1 Case No. 3:21-cv-00809-GPC-BLM
          DECLARATION OF ANDREW LEVINE ISO PLAINTIFF’S EX PARTE
                 APPLICATION FOR EXPEDITED DISCOVERY
Case 3:21-cv-00809-GPC-BLM Document 15-2 Filed 05/10/21 PageID.142 Page 3 of 3



  1        9.     Attached hereto as Exhibit 8 is a true and correct copy of Plaintiff’s
  2 Requests for Production of Documents, Set One, to Defendant Ocean Spray
  3 Cranberries, Inc.
  4        10.    Attached hereto as Exhibit 9 is a true and correct copy of Plaintiff’s
  5 Interrogatories, Set One, to Defendant Ocean Spray Cranberries, Inc.
  6        11. Attached hereto as Exhibit 10 is a true and correct copy of Plaintiff’s
  7 Rule 30(b)(6) Deposition Topics to Defendant Ocean Spray Cranberries, Inc.
  8       I declare under penalty of perjury that the foregoing is true and correct.
  9 Executed on this 10th day of May, 2021.
 10
 11
 12                                         By:
                                                     Andrew Levine
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                  2    Case No. 3:21-cv-00809-GPC-BLM
          DECLARATION OF ANDREW LEVINE ISO PLAINTIFF’S EX PARTE
                 APPLICATION FOR EXPEDITED DISCOVERY
